FILED
                              NOT FOR PUBLICATION                            DEC 28 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 SUKHWINDER SINGH CHANDI,                         No. 07-71154

               Petitioner,                        Agency No. A097-118-052

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

        Sukhwinder Singh Chandi, a native and citizen of India, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

KAD/Research                               1
withholding of removal, and protection under the Convention Against Torture

(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence, Rostomian v. INS, 210 F.3d 1088, 1089 (9th Cir. 2000), and we deny the

petition for review.

       Chandi testified the police detained him in 2000, as part of an investigation

of a recent bomb explosion, and detained him again in 2001, as part of an

investigation of a passenger in Chandi’s taxi. Because his detentions related to

legitimate investigations, substantial evidence supports the IJ’s finding that Chandi

failed to establish past persecution or a well-founded fear based on Chandi’s actual

or imputed political opinion. See Dinu v. Ashcroft, 372 F.3d 1041, 1043-44 (9th

Cir. 2004). Accordingly, Chandi’s asylum claim fails.

       Because Chandi failed to demonstrate eligibility for asylum, it follows that

he did not satisfy the more stringent standard for withholding of removal. See id.

at 1045.

       Substantial evidence supports the IJ’s conclusion that Chandi did not

establish it is more likely than not that he will be tortured if returned to India, and

accordingly his CAT claim fails. See Kohli v. Gonzales, 473 F.3d 1061, 1071 (9th

Cir. 2007).

       PETITION FOR REVIEW DENIED.


KAD/Research                                2                                     07-71154